Case 1:20-cr-00027-TSK-MJA Document 27 Filed 07/28/20 Page 1 of 8 PageID #: 103



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG


 UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                      Crim. Action No. 1:20-CR-27
                                                    (Kleeh)
 RETA MAYS,

               Defendant.


     ORDER ACCEPTING DEFENDANT’S GUILTY PLEA AND FOR DETENTION
       On July 13, 2020, an Information [Dkt. No. 12] was filed in

 this matter and a plea hearing was scheduled for July 14, 2020

 [Dkt. No. 19].        On July 14, 2020, came the United States of America

 (“the Government”) by its counsel, United States Attorney William

 J. Powell and Assistant United States Attorneys Jarod J. Douglas

 and Brandon S. Flower, and also came the Defendant, Reta Mays

 (“Mays”), in person and by counsel, David P. Hoose, Jay T. McCamic,

 and Brian J. Kornbrath, for a plea hearing.                  After placing the

 Defendant under oath, the Court informed the Defendant that if she

 gave false answers to the Court's questions, her answers may later

 be used against her in a prosecution for perjury or false statement

 and increase her sentence in this case.

       After     the     Court’s     inquiry    and    instruction,       Defendant

 knowingly     and     voluntarily    waived   her    right   in   open   court   to

                                          1
Case 1:20-cr-00027-TSK-MJA Document 27 Filed 07/28/20 Page 2 of 8 PageID #: 104



 prosecution by Indictment and consented that the proceeding may be

 by Information instead of by Indictment.

       The Court ORDERED the waiver filed.

       The Court confirmed with Defendant Mays her intention to enter

 a guilty plea to the eight charges contained in the Information,

 which include: Count 1 through Count 7, Second Degree Murder of

 Robert Edge, Sr., Robert Kozul, Archie Edgell, George Shaw, W.A.H.,

 Felix McDermott, and Raymond Golden, in violation of Title 18,

 United States Code, Section 1111; and Count 8, Assault with Intent

 to Commit Murder of R.R.P., in violation of Title 18, United States

 Code, Section 113(a)(1).      The Government then summarized the terms

 of the plea agreement, and Defendant stated in open court that she

 fully understood and agreed with the terms of the plea agreement

 and that there were no other agreements made between she and the

 Government.

       The Court noted that because the plea agreement contains

 certain nonbinding recommendations pursuant to Fed. R. Crim. P.

 11(c)(1)(B), the Court cannot accept or reject the plea agreement

 and recommendations contained therein until the Court has had an

 opportunity to receive and review a presentence report.           The Court

 advised the parties that it is not bound by the stipulations

 contained in the plea agreement and will defer action on the

 stipulations until receiving and reviewing the presentence report.
                                      2
Case 1:20-cr-00027-TSK-MJA Document 27 Filed 07/28/20 Page 3 of 8 PageID #: 105



 The Court also informed Defendant Mays that, under the terms of

 the plea agreement, she is entering into a broad waiver of her

 right to appeal and Defendant affirmed her agreement to the waiver

 of her appellate rights.

       The Court ORDERED the plea agreement filed.

       The Court confirmed that Defendant Mays had received and

 reviewed with her attorneys the Information in this matter, which

 charges Defendant with seven Counts of Second Degree Murder, in

 violation of Title 18, United States Code, Section 1111, and one

 Count of Assault with Intent to Commit Murder, in violation of

 Title 18, United States Code, Section 113(a)(1).          Defendant waived

 reading of the Information in open court.        The Court then reviewed

 with Defendant Mays each of the eight Counts of the Information,

 including the elements of the crimes the United States would have

 to prove at trial beyond a reasonable doubt.            Defendant and her

 attorneys    heard,   understood,    and   did   not   disagree   with   the

 Government’s factual basis proffer and summary of evidence, which

 is also set forth in the stipulation at Paragraph 5 of the plea

 agreement.    The Government’s attorney recited the stipulation in

 its entirety and neither Defendant Mays, nor her attorneys offered

 an objection.      The Court found there to be a sufficient factual

 basis   for the guilty     plea.



                                      3
Case 1:20-cr-00027-TSK-MJA Document 27 Filed 07/28/20 Page 4 of 8 PageID #: 106



       The Court then reviewed the maximum sentence for Count 1

 through    Count    8   of   the   Information,      to   which    Defendant   Mays

 proposed to enter a plea of guilty.                   The Court also advised

 Defendant that, as part of the fine, she could be required to pay

 the costs of imprisonment, community confinement, or supervision.

 The Court informed Defendant of the mandatory special assessment

 fee applicable to this case, which is $800, and that restitution

 may be an issue in this case.

       The Court informed Defendant that the Sentencing Guidelines

 are merely advisory; however, certain Sentencing Guidelines could

 be used in determining a sentence in this case.                   Defendant stated

 that she had reviewed the various factors taken into consideration

 by the Sentencing Guidelines with her attorneys and that she

 understood that the sentence could not be determined until after

 the United States Probation Office had prepared a presentence

 report.     The Court also noted that it was not bound by the

 recommendations or stipulations in the plea agreement and that if

 the sentence ultimately imposed was more severe than that expected,

 Defendant would not have the right to withdraw her plea of guilty.

       The Court reviewed with Defendant all of the rights that are

 forfeited   by     tender    of    a   plea   of   guilty,   including    advising

 Defendant that if she is not a citizen of the United States, by

 pleading    guilty      to   a   felony   charge    she   would    be   subject   to
                                           4
Case 1:20-cr-00027-TSK-MJA Document 27 Filed 07/28/20 Page 5 of 8 PageID #: 107



 deportation at the conclusion of any sentence; that she would be

 denied future entry into the United States; and that she would be

 denied citizenship if he ever applied for it.            Defendant stated

 that she understood.

       The Court advised Defendant of her right to plead not guilty

 and maintain that plea during a trial before a jury of her peers.

 The Court also informed Defendant of the right to be represented

 by counsel during the trial, the right to confront and cross-

 examine witnesses, the right not to testify, the right to present

 evidence   and   subpoena    witnesses    and   the   right   to   have   the

 Government prove its case beyond a reasonable doubt.               The Court

 also noted that the jury’s verdict must be unanimous.              Defendant

 stated in open court that she understood all of these rights and

 understood that she would be giving up all of these rights by

 entering a plea of guilty.       Defendant Mays and her counsel stated

 that Defendant understood all of the consequences of pleading

 guilty to Count 1 through Count 8 of the Information.

       Defendant stated that the plea was not the result of any

 threat, coercion, or harassment and that the plea was not the

 result of any promise except those contained in the plea agreement.

 Defendant stated there was nothing she had asked her lawyers to do

 that was not done.      Defendant further stated that her attorneys

 had adequately represented her in this matter and that neither she
                                      5
Case 1:20-cr-00027-TSK-MJA Document 27 Filed 07/28/20 Page 6 of 8 PageID #: 108



 nor her attorneys had found an adequate defense to the charges

 contained in Count 1 through Count 8 of the Information.

       Defendant Mays then entered a plea of GUILTY to Count 1

 through Count 8 of the Information and stated that she was in fact

 guilty of the crimes charged in Count 1 through Count 8 of the

 Information, that is, seven Counts of Second Degree Murder in

 violation of Title 18, United States Code, Section 1111, and one

 Count of Assault with Intent to Commit Murder in violation of Title

 18, United States Code, Section 113(a)(1).

       Based upon Defendant’s statements, the proffer of evidence by

 the Government, and the stipulated facts agreed to by the parties,

 the Court finds that the plea is freely and voluntarily given,

 that Defendant is aware of the nature of the charges against her

 and the consequences of her plea, and that a factual basis exists

 for the tendered plea.        The Court accepted Defendant’s plea of

 guilty and deferred accepting the terms of the plea agreement and

 adjudicating Defendant guilty of the crimes charged in Count 1

 through Count 8 of the Information until sentencing.           Pursuant to

 Fed. R. Crim. P. 11(c)(1)(B) and U.S.S.G. §6B1.1(c), acceptance of

 the proposed plea agreement, the stipulations and the nonbinding

 recommendations are deferred until the Court has reviewed the

 presentence report prepared in this matter.



                                      6
Case 1:20-cr-00027-TSK-MJA Document 27 Filed 07/28/20 Page 7 of 8 PageID #: 109



       The Court DIRECTS the United States Probation Office to begin

 its presentence investigation in this matter.

       Counsel for Defendant requested that the Court schedule a

 status conference in this case approximately six months from the

 plea hearing to allow Defendant time to develop mitigation evidence

 for sentencing.      The Government objected to the six-month period

 as an unreasonable delay in sentencing.         For reasons appearing to

 the Court, and considering the complicated issues presented by

 this case and the need for a complete record at sentencing,

 Defendant’s request for a status conference is GRANTED to the

 extent that the Court SCHEDULES a STATUS CONFERENCE for October

 30, 2020, at 1:00 p.m. at the Clarksburg, West Virginia point of

 holding court.

       Also pending with the Court is the Motion for Detention [Dkt.

 No. 17] filed by the Government pursuant to 18 U.S.C.A. § 3142(e)

 and (f).     Defendant Mays and her attorneys waived a detention

 hearing and agreed to detention.

       The Court GRANTS the Motion for Detention [Dkt. No. 17] and

 Defendant Reta Mays is REMANDED to the custody of the United States

 Marshals   Service    pending   sentencing.      The   Court   ORDERS   that

 Defendant Mays be designated to the Northern Regional Jail facility

 for pre-trial custody.



                                      7
Case 1:20-cr-00027-TSK-MJA Document 27 Filed 07/28/20 Page 8 of 8 PageID #: 110



       The Clerk of the Court is directed to provide a copy of this

 Order to all counsel of record and all appropriate agencies.

 DATED: July 28, 2020


                                    /s/ Thomas S. Kleeh_________
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      8
